Filed 9/30/21 P. v. Lockett CA4/3

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                          G060404

           v.                                                            (Super. Ct. No. C1498116)

 JAMIE RAMONE LOCKETT,                                                   OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Hector E.
Ramon, Judge. Affirmed and remanded for resentencing.
                   David L. Annicchiarico, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Jeffrey M. Laurence, Assistant Attorney General, Rene A. Chacon and
Linda M. Murphy, Deputy Attorneys General, for Plaintiff and Respondent.


                                             *               *               *
              A lying-in-wait murder special circumstance is supported by substantial
evidence when a defendant intentionally killed the victim, concealed his or her presence
or purpose from the victim, watched and waited for an opportunity to act, and then made
a surprise attack from a position of advantage. (See People v. Stevens (2007) 41 Cal.4th
182, 201-202 (Stevens); see also CALCRIM No. 728.)
              Here, defendant Jamie Ramone Lockett and his friend Tyrone Fryman were
arguing on a sidewalk in downtown San Jose late at night. Lockett walked around in a
circle near Fryman and then turned away from him. Lockett then suddenly spun around
and shot Fryman at close range with a concealed handgun. Lockett shot Fryman four
more times as he lay on the ground, pulled a hood over his head, and ran away. As
Fryman struggled and eventually got off the ground, he pulled out his own handgun and
fired off an aimless shot. Fryman was transported to a hospital and died. The shooting
was captured on nearby surveillance video cameras.
              At a jury trial, the prosecution introduced several videos of the shooting,
the testimony of an uninvolved eyewitness, and a video recovered from Lockett’s cell
phone showing him holding the suspected murder weapon (the gun video). Lockett
testified he shot Fryman in self-defense. The jury found Lockett guilty of first degree
premeditated murder. The jury also found true a lying-in-wait special circumstance
allegation and a firearm enhancement. The trial court sentenced Lockett to prison for life
without the possibility of parole, plus 28 consecutive years.
              On appeal, Lockett argues insufficient evidence of lying in wait, the court
erred by admitting the gun video, ineffective assistance of trial counsel, prosecutorial
misconduct, cumulative prejudice, and the case should be remanded so the trial court can
exercise its discretion to dismiss the firearm enhancement (formerly mandatory).
              The Attorney General concedes the need for resentencing as to the firearm
enhancement and we agree. In all other respects, we affirm the judgment.



                                             2
                                             I
                      STATEMENT OF FACTS AND THE CASE
             On October 30, 2014, Fryman and Lockett were both in downtown San
Jose late at night. Fryman was dressed in black; Lockett was dressed in white, including
a distinctive white sweatshirt. At about 10:54 p.m., Lockett was seen walking with
Fryman’s cousin, L. Wood, in front of a check cashing store at the corner of Second
Street and Fountain Alley.
             At about 11:30 p.m., Wood was walking with Fryman. At about
11:32 p.m., Lockett walked southbound on Second Street and circled back northbound
toward the area in front of the check cashing store. At about 11:34 p.m., Fryman and
Lockett were arguing in front of the check cashing store, while standing a few feet from
each other. Fryman was standing near his friend G. Pedrol, Wood, and another man.
             While Lockett and Fryman were arguing, Lockett walked in a tight circle,
turning his back towards Fryman. Lockett then suddenly spun around towards Fryman
with a handgun in his right hand and shot Fryman in the torso. While Fryman was lying
on the ground, Lockett shot him four more times; three of the shots entered Fryman’s
back. With his left hand, Lockett pulled his hoodie over his face and ran away.
             As Fryman struggled to get up off the ground, he pulled a handgun from his
right hip area and fired off one shot. Wood and another man helped pick up Fryman and
ran with him until Fryman collapsed about a block away from the shooting. Paramedics
arrived, treated Fryman, and took him to a hospital. Fryman died due to the five gunshot
wounds (two to his torso and three to his back).


The Investigation
             Police arrived and secured the crime scene. Fryman’s handgun was
discovered in a nearby parking lot. Police recovered five spent shell casings, which had



                                            3
all been fired from the same gun (not Fryman’s). Police noticed several surveillance
cameras in the area.
              A college student who witnessed the shooting from an upstairs apartment
across the street contacted the police. The college student later identified Lockett from a
sequential photographic line-up. Police obtained video footage from the surveillance
cameras, which showed the shooting from multiple angles (without sound), as well the
movements of Lockett and Fryman in the time periods before and after the shooting.
              Fryman’s mother T. Jackson arrived at the hospital where Fryman was
pronounced dead. Jackson asked Fryman’s friends to cooperate with the police. The
following morning, Jackson spoke to Pedrol (Fryman’s friend who was present at the
shooting) in a pretext (secretly recorded) phone conversation. Jackson asked Pedrol what
had happened, and they spoke for about 15 minutes.
              On December 2, 2014, after learning Lockett was in Stockton, police
arrested him in a vehicle. Lockett was wearing the same distinctive white sweatshirt he
wore on the night of the shooting. Police recovered several electronic devices from
Lockett’s person and his home, including a cell phone with a Snoopy case.
              On December 11, 2014, San Jose Police Detective Brian McDonald
obtained a warrant to search electronic devices seized during the investigation. A
forensic examiner downloaded the contents of Lockett’s cell phone, which included the
gun video (a 19-second video of Lockett holding the suspected murder weapon).
              Lockett’s phone calls were recorded while he was in jail. In one phone call,
Lockett asked a woman to get a photo of “Shark” or “Sharky” wearing the same
distinctive sweatshirt he had worn on the night of the shooting. In another phone call,
Lockett referred to his “paperwork” (the underlying police report) and asked the woman
to post the report on Instagram “so that people would know that [Pedrol] is a rat.”




                                             4
Court Proceedings
              During a jury trial, the prosecution introduced the surveillance videos, the
gun video, the two recorded jail calls, and numerous other exhibits. The prosecution also
introduced the testimony of several law enforcement and forensic witnesses, as well as:
the eyewitness college student, Jackson, and Wood. Although video evidence showed
Wood to be standing near Fryman when the shooting occurred, Wood initially claimed he
was at a nearby club when he heard the gunshots. Wood claimed the night in question
was “a blur” due to his ingestion of alcohol and drugs.
              At the close of the prosecution’s case, Lockett moved to set aside the lying-
in-wait allegation for lack of sufficient evidence. (Pen. Code, § 1118.1.)
              As to the time period before the shooting, the court said “it’s interesting
both counsel seem to believe that [Lockett] went to an automobile . . . to pick up the gun
when, in fact, he could have been armed the entire time and was just out of the camera’s
view, walking around or standing in a fixed location. I mean, we don’t know. At least at
this juncture, we don’t know what he did.
              “But the critical thing, it seems to the Court, is that there was this time
passage when a reasonable juror could conclude that Mr. Lockett had decided, during that
time frame, to kill Mr. Fryman, and that what he needed to do was essentially set him up
in order to catch him unawares, and this can be done . . . , even though Mr. Fryman was
aware of Mr. Lockett’s presence. It doesn’t necessarily have to be an ambush.
              “But looking at that video, a reasonable juror could conclude that at that
moment, when they were sort of squared off, just before Mr. Lockett turned around, they
were facing one another. And Mr. Lockett’s turning around and starting to walk away
from what appears to be a confrontation could have been Mr. Lockett’s attempt to sort of
put Mr. Fryman at ease and then suddenly turn around and shoot him, catching him by
surprise.



                                              5
              “So . . . , I think that’s a reasonable inference that can be drawn from not
only the video, but also from the testimony that we heard from the eyewitness as she
looked out of her window on the fifth floor of her apartment building across the street
from Fountain Alley. So the motion is denied.”


The Defense
              Lockett testified on his own behalf. As to the jail calls, Lockett said he
asked a person to post “paperwork” (the underlying police report) on Instagram out of
frustration, but he never sent the person the paperwork. As far as asking a person to take
a screenshot of someone wearing the same distinctive white sweatshirt he was wearing on
the night of the shooting, Lockett said that he wanted to show the picture to his attorney
to show that he was not lying to him.
              Lockett admitted shooting Fryman. Lockett said, “I was scared. I seen him
reach for his gun and I panicked.” Lockett said he had driven to downtown San Jose at
about 9:00 p.m., to meet Marvina, Dee, and Duante. Lockett testified he had been friends
with Fryman for about two years, and that he knew Wood and Pedrol. Lockett said he
had the gun with him the entire time on his waist for protection.
              Lockett testified that just prior to the shooting, he and Fryman were yelling
at each other. They were arguing about Marvina and Fryman “told me that he’s tired of
this back-door sh*t and lifted up his shirt.” Lockett said Fryman showed him the
handgun he had in his waistband. Lockett said Fryman threatened him with a gun a week
before the shooting, and that this had occurred in front of other people.
              Lockett said he was walking in a circle just prior to the shooting because he
was nervous. Lockett testified he wanted to fist fight with Fryman and told him, “Let’s
fight.” But according to Lockett, Fryman responded, “‘No, I’m going to kill you.’”
Lockett said when his back was turned towards Fryman, he looked over his shoulder and



                                             6
saw Fryman “reach for his gun.” Lockett testified he pulled his hood over his head
because he was scared.
              On cross-examination, Lockett agreed he turned his back on Fryman, then
spun around and shot Fryman. Lockett did not remember how many times he shot
Fryman while he was on the ground, but Lockett agreed Fryman did not have a gun in his
hand. Lockett agreed as he was shooting Fryman he pulled his hoodie over his head.
Lockett agreed he shot Fryman intentionally, not accidentally. Lockett agreed he ran off
after the shooting and did nothing to help Fryman (Lockett’s cross-examination will be
covered in more detail in the discussion section of this opinion).


Judgment and Sentencing
              The jury found Lockett guilty of first degree murder. The jury also found
true a lying-in-wait special circumstance allegation and a firearm allegation. Lockett
admitted serving a prior prison term for a violent felony, and he admitted a strike prior.
              The trial court sentenced Lockett to life without the possibility of parole.
The court additionally imposed a consecutive 25 years for the firearm allegation, and
three years for the prison prior.


                                             II
                                      DISCUSSION
              Lockett argues: A) insufficient evidence of lying-in-wait; B) the trial court
erred by admitting the gun video; C) his counsel was ineffective by failing to move to
suppress the gun video (on the grounds that the officer’s search warrant affidavit failed to
establish probable cause); D) the prosecutor committed misconduct; E) cumulative
prejudice; and F) the case should be remanded so the trial court can exercise its
sentencing discretion as to the formerly mandatory firearm enhancement.



                                             7
A. Sufficiency of the Evidence (Lying-in-Wait)
              Lockett argues there was insufficient evidence that he “killed Fryman by
lying in wait.” We disagree.
              In a sufficiency of the evidence review, we look at “‘the entire record in the
light most favorable to the judgment to determine whether it discloses evidence that is
reasonable, credible, and of solid value such that a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt.’” (People v. Steele (2002) 27 Cal.4th 1230,
1249.) We presume in support of the judgment every fact that could reasonably be
deduced from the evidence. (People v. Kraft (2000) 23 Cal.4th 978, 1053-1054.)
              We may reverse for lack of substantial evidence only if “‘upon no
hypothesis whatever is there sufficient substantial evidence to support [the conviction].’”
(People v. Bolin (1998) 18 Cal.4th 297, 331-332.) “The substantial evidence standard of
review is generally considered the most difficult standard of review to meet, as it should
be, because it is not the function of the reviewing court to determine the facts.” (In re
Michael G. (2012) 203 Cal.App.4th 580, 589.)
              The three elements of lying in wait are: 1) “a physical concealment or
concealment of purpose”; 2) “a substantial period of watching and waiting for an
opportune time to act”; and 3) “immediately thereafter, a surprise attack on an
                                                     1
unsuspecting victim from a position of advantage.” (Stevens, supra, 41 Cal.4th at pp.
201-202; People v. Gurule (2002) 28 Cal.4th 557, 630.)




1
 The three lying-in-wait elements can support a lying-in-wait special circumstance
allegation as well as a lying-in-wait theory of first degree murder (distinct from
premeditation and deliberation). (Pen. Code, §§ 189, subd. (a), 190.2, subd. (a)(15).)
The only difference is the special circumstance “requires the specific intent to kill,
whereas first degree murder by lying in wait does not.” (People v. Superior Court
(Bradway) (2003) 105 Cal.App.4th 297, 309-310.) Lockett does not dispute there was
substantial evidence he intended to kill Fryman, so that element is not at issue.

                                              8
              A defendant can conceal his purpose, even if the victim is aware of
defendant’s presence. (People v. Morales (1989) 48 Cal.3d 527, 554-555, overruled on
other grounds by People v. Williams (2010) 49 Cal.4th 405, 409.) The California
Supreme Court has “never placed a fixed time limit” on the required “substantial” period
of watching and waiting. (People v. Moon (2005) 37 Cal.4th 1, 23.) “Indeed, the
opposite is true, for we have previously explained that ‘[t]he precise period of time is . . .
not critical.’” (Ibid.) “Even accepting defendant’s testimony that he waited only a few
scant minutes before killing [the murder victim], a few minutes can suffice.” (Ibid.) The
purpose of the “‘substantial’ period” requirement “‘is to distinguish those cases in which
a defendant acts insidiously from those in which he acts out of rash impulse.’” (People v.
Mendoza (2011) 52 Cal.4th 1056, 1073.) The third element of a surprise attack
“‘immediately thereafter’” the period of watching and waiting, ensures that the murder
was committed “by means of lying in wait” rather than “‘while’ lying in wait.” (People
v. Michaels (2002) 28 Cal.4th 486, 516-517.)
              It has often been said a picture is worth a thousand words. If that statement
is true, then a video recording (or eight video recordings) is certainly worth exponentially
more than a thousand words. The point is, in this case we have reviewed the videos
shown to the jury during the trial, and they are not at all helpful to advancing Lockett’s
substantial evidence argument on appeal.
              During the verbal argument, there was a period when Lockett was walking
in a circle with his back towards Fryman. Although this period of watching and waiting
was brief, based on his subsequent actions, a reasonable jury could deduce Lockett was
furtively moving in order to conceal his purpose: to shoot and kill Fryman. Further, a
reasonable jury could also deduce Lockett was using this brief period of watching and
waiting for an opportunity to act. And then Lockett—suddenly—spun around and shot
Fryman with a concealed firearm. Again, a jury could reasonably deduce Lockett
conducted a surprise attack from a position of advantage: the fatal shooting.

                                              9
              In short, primarily based on the video evidence, but also based on the other
physical and testimonial evidence (including the eyewitness testimony and Lockett’s
concessions during cross-examination), we find substantial evidence in the record to
support the jury’s true finding of the lying-in-wait special circumstance allegation.
              Lockett argues: “The whole sequence took less than a minute.” Therefore,
he argues he “did not watch and wait for a substantial period of time.” We disagree.
              “The lying in wait does not need to continue for any particular period of
time, but its duration must be substantial and must show a state of mind equivalent to
deliberation or premeditation.” (CALCRIM No. 728; People v. Poindexter (2006) 144
Cal.App.4th 572, 582-585 (Poindexter).) In Poindexter, “defendant and the victim were
engaged in a verbal altercation on a public street, with several other individuals in the
vicinity. Defendant told the victim something to the effect of ‘I’ll show you what I
mean,’ and ‘stay here if you want to live.’ Defendant then walked to a nearby garbage
can, retrieved a shotgun, and returned to the victim within a minute. He carried the
shotgun in plain view, pointed down. He said something to the victim, who replied, ‘It’s
not that serious.’ Defendant then quickly shot the victim three times with the shotgun.”
(Id. at pp. 585-586, fn. omitted.) The Court of Appeal found that though the time period
was less than a minute, “there was sufficient evidence in the present case that defendant
had the state of mind of premeditation or deliberation, and the evidence thus sufficed to
demonstrate the requisite period of watching and waiting.” (Id. at pp. 584-585.)
              Here, just as in Poindexter, the time Lockett spent watching and waiting
was arguably less than a minute. However, just as in Poindexter, we hold that the jurors
could have reasonably concluded this time was “substantial” enough to “show a state of
mind equivalent to premeditation and deliberation.” (See CALCRIM No. 728; see also
CALCRIM No. 521 [“The amount of time required for deliberation and premeditation
may vary from person to person and according to the circumstances. A decision to kill
made rashly, impulsively, or without careful consideration is not deliberate and

                                             10
premeditated. On the other hand, a cold, calculated decision to kill can be reached
quickly. The test is the extent of the reflection, not the length of time”].)
              Lockett also argues he “did not launch a surprise attack from a position of
advantage, as that concept is defined by case law.” We disagree.
              For the purposes of lying in wait, it is not required that the defendant be
literally concealed from the victim’s view before launching the surprise attack. (Stevens,
supra, 41 Cal.4th at pp. 203-204.) In Stevens, defendant pulled alongside a vehicle on an
interstate freeway. (Id. at pp. 187-188.) “Defendant motioned as though trying to get
Stokes’s [the driver’s] attention, and smiled at him.” (Ibid.) When Stokes slowed down
and lowered his passenger window, defendant shot at him and missed. (Ibid.) Stokes
then saw defendant pull up to a second vehicle, and similarly gained “‘the attention of the
other driver’ [August] because both sets of brake lights came on.” (Id. at p. 188.)
Defendant then shot at August two times and killed him. (Id. at pp. 187-188.) The jury
found defendant guilty of several charges, including the murder of August, and found
true a lying-in-wait special circumstance allegation. (Id. at p. 187.) In this death penalty
appeal, defendant argued there was insufficient evidence to sustain the lying-in-wait
special circumstance. The California Supreme Court disagreed. (Id. at p. 201.)
              “The facts here are more than sufficient to establish that after the assault on
Stokes, defendant turned his attention to a new target. He selected August, the driver of
the only other nearby car on the road ahead of him, as his next victim. He approached
and concealed his deadly purpose by pulling up alongside of August and induced him to
slow down. August did so, just as Stokes had. This process may not have taken an
extended period, because defendant did not have to wait long until his next target became
available. But there is no indication of rash impulse. To the contrary, it was reasonable
for the jury to conclude that defendant acted to implement his plan of luring a victim of
opportunity into a vulnerable position by creating or exploiting a false sense of security.
The jury could also reasonably conclude that August was taken by surprise. He did not

                                              11
flee, but slowed down and drove side-by-side with defendant, just as Stokes had done.
Once the intended victim slowed down, the time to act became opportune. Defendant
stopped watching and started shooting. Such behavior is completely consistent with, and
provides substantial evidence for, the watching and waiting element of the lying-in-wait
special circumstance.” (Stevens, supra, at p. 203, italics added.)
              Here, the jury could have reasonably concluded Lockett was not acting out
“of rash impulse” and, just as in Stevens, Lockett lured Fryman “into a vulnerable
position by creating or exploiting a false sense of security.” (Stevens, supra, 41 Cal.4th
at p. 203.) As noted by the trial court, “looking at that video, a reasonable juror could
conclude that at that moment, when [Lockett and Fryman] were sort of squared off, just
before Mr. Lockett turned around, they were facing one another. And Mr. Lockett’s
turning around and starting to walk away from what appears to be a confrontation could
have been Mr. Lockett’s attempt to sort of put [Fryman] at ease and then suddenly turn
around and shoot him, catching him by surprise.”
              Lockett argues People v. Flinner (2020) 10 Cal.5th 686 (Flinner), and
People v. Nelson (2016) 1 Cal.5th 513 (Nelson), compel a different result. We disagree.
              In Flinner, defendant told his fiancée T. Keck to go to a gas station to pick
up H. Ontiveros. (Flinner, supra, 10 Cal.5th at p. 699.) Keck picked up Ontiveros and
took him to a nearby cul-de-sac, where Ontiveros’s car was parked. While Keck was
propping open the hood of her car, Ontiveros “approached her from behind and shot her
in the back of the head, killing her.” (Ibid.) The Supreme Court found sufficient
evidence to support a lying-in-wait special circumstance: “a jury could reasonably
conclude that Ontiveros “‘“‘watch[ed] and wait[ed] for an opportune time to act’”’” on
the drive from the gas station to the cul-de-sac, while Keck parked and got out of the car,
and while she proceeded to open the hood of the car, before launching “‘“‘a surprise
attack’”’” on Keck from an advantageous position: from behind her as she was otherwise
preoccupied with opening the hood.” (Id. at p. 751.)

                                             12
              In Nelson, defendant rode to a store parking lot on his bicycle armed with a
loaded gun. (Nelson, supra, 1 Cal.5th at p. 522.) Two of his former coworkers were in
the front seat of a parked car. Defendant “Nelson parked his bicycle, approached the car
on foot from behind and fired several shots into the car through an open rear window,
then started to walk away before returning and firing again into the car.” (Ibid.) The
Supreme Court found insufficient evidence of lying in wait: “There is no evidence . . .
that Nelson arrived before the victims or waited in ambush for their arrival. In the
absence of such evidence, there is no factual basis for an inference that before
approaching the victims, he had concealed his bicycle and waited for a time when they
would be vulnerable to surprise attack.” (Id. at p. 551.)
              We recognize, of course, that we are bound by the opinions of the
California Supreme Court. (Auto Equity Sales, Inc. v. Superior Court (1962) 57 Cal.2d
450, 455.) However, we do not interpret the holdings, or the ratio decidendi of Flinner or
Nelson to be limited to their particular facts. “The fundamental rule for determining the
precedential force and applicability of a case is to ascertain its true holding or ratio
decidendi. The rule has been summarized as follows: ‘The ratio decidendi is the
principle or rule which constitutes the ground of the decision, and it is this principle or
rule which has the effect of a precedent.’” (Santa Monica Hospital Medical Center v.
Superior Court (1988) 203 Cal.App.3d 1026, 1033.)
              The facts in Flinner and Nelson (or a multitude of other cases), may be
either distinguishable or similar to the facts in the instant case in some respects. But the
Supreme Court has not altered the fundamental elements of a lying-in-wait special
circumstance murder allegation as we have discussed. In sum, we agree with the cogent
analysis of the trial court and find substantial evidence—in this appellate record—to
support each element of the lying-in-wait special circumstance allegation.




                                              13
B. The Trial Court’s Admission of the Gun Video
                Lockett argues the trial court erred “by allowing the jury to view an
irrelevant and highly prejudicial video of Lockett waving a gun around.” (Capitalization
& boldfacing omitted.) We disagree. In any event, even if we were to find error, we
would not find the error to be prejudicial under any standard.
                In this part of the discussion, we will: 1) review general principles of law
regarding the admissibility of evidence; 2) consider the relevant proceedings concerning
the admission of the gun video; and 3) analyze the law as applied to the facts.


                1. General Principles of Law
                A court’s ruling on the admissibility of evidence is reviewed for an abuse
of discretion. (People v. McCurdy (2014) 59 Cal.4th 1063, 1095.) “Specifically, we will
not disturb a trial court’s admissibility ruling ‘“except on a showing the trial court
exercised its discretion in an arbitrary, capricious, or patently absurd manner that resulted
in a manifest miscarriage of justice.”’” (People v. Morales (2020) 10 Cal.5th 76, 97.)
                A criminal judgment cannot be reversed on appeal based on the erroneous
admission of evidence unless: 1) the defendant objected to the evidence on a specific
ground; and 2) the reviewing court finds the “evidence should have been excluded on the
                                                         2
ground stated.” (Evid. Code, § 353, subds. (a) & (b).) Further, a defendant must
establish that the error “complained of resulted in a miscarriage of justice.” (§ 353, subd.
(b); see People v. Watson (1956) 46 Cal.2d 818, 836 (Watson) [defendant must show a
reasonable probability of more favorable outcome in the absence of the error].)
                Generally, “all relevant evidence is admissible.” (§ 351.) “‘Relevant
evidence’ means evidence, including evidence relevant to the credibility of a witness . . . ,




2
    Further undesignated statutory references are to the Evidence Code.

                                               14
having any tendency in reason to prove or disprove any disputed fact that is of
consequence to the determination of the action.” (§ 210.)
              Once the relevance of evidence is established, a court may then further
weigh the quality and the strength of the evidence (its probative value) against the
probability that the evidence will “necessitate undue consumption of time or . . . create
substantial danger of undue prejudice, of confusing the issues, or of misleading the jury.”
(§ 352.) “The weighing process under section 352 depends upon the trial court’s
consideration of the unique facts and issues of each case, rather than upon the mechanical
application of automatic rules.” (People v. Jennings (2000) 81 Cal.App.4th 1301, 1314.)
              One of the purposes of section 352 is to exclude otherwise relevant
evidence that “‘uniquely tends to evoke an emotional bias against a party as an
individual, while having only slight probative value with regard to the issues.’” (People
v. Robinson (2005) 37 Cal.4th 592, 632.) However, evidence is not unduly prejudicial
merely because the evidence is harmful to a party’s interests. (People v. Megown (2018)
28 Cal.App.5th 157, 164.) Indeed, if the evidence is being proffered by the prosecution it
is likely to be harmful to the defendant’s interests (because such evidence is ordinarily
probative of the defendant’s guilt). Proffered prosecution evidence only creates “undue
prejudice” under the Evidence Code if it tends to evoke an emotional bias by the jurors
against the defendant, and the evidence has little probative value. (Ibid.)


              2. Relevant Proceedings
              Prior to trial, the prosecution sought to admit a 19-second video recovered
from Lockett’s cell phone. The gun video showed Lockett in a car waving a gun and
moving rhythmically, while rap music was playing in the background. The prosecution
intended to introduce the testimony of a firearms expert who would testify the gun looks
like the same type of Glock handgun that fired the shots that killed Fryman. Lockett
objected on relevancy grounds, and also that the video was more prejudicial than

                                             15
probative. (§ 352.) The trial court tentatively ruled the video would be admitted but left
open the question of whether the rap music playing in the background should be excluded
from the video.
                Following jury selection, Lockett’s counsel argued: “I’m concerned
that . . . when you combine a rap song with guns, to be honest with you, an African-
American male in the car, we’re going to have jurors who use those factors in
inappropriate ways, or we could.” The court stated “for three and a half days, we heard
our jurors talk about their concerns. And we talked about race. And we talked about
firearms and their feelings about firearms even being involved in the case. And we spent
a lot of -- we spent a lot of time on that. And so the Court’s thought about the evidence
now is informed by three and a half days of jury selection, and it seems to the Court that
we have to be very careful about the evidence creating an appearance, an environment
which could be broadly characterized as ‘the thug life.’”
                After hearing further argument from the prosecution, the court ruled: “This
is the Court’s fear: young, African-American male in a video holding what appears to be
a Glock semiautomatic or some similar firearm, and rap music being played in the
background. Maybe it says more about the Court than the reality of the situation, but
that’s my fear that what will be created is this stereotypical notion of ‘the thug life.’ So
I’m going to order that the video be stripped of the audio.”
                During the prosecution’s case-in-chief, Lockett renewed his objections to
the playing of the gun video. The court ultimately admitted the gun video and two video
            3
screenshots. The court explained its analysis concerning its evidentiary ruling as
follows:




3
 One of the screenshots was from another nearly identical video from Lockett’s cell
phone, which was not admitted into evidence.

                                             16
              “While it’s true that it may be clear that Mr. Lockett fired the shots, none of
us can predict the future with respect to if Mr. Lockett is going to take the witness stand
and what he’s going to say.
              “But more importantly, as far as the Court is concerned, when I talk about
identity, the Court is not talking about just Mr. Lockett, but rather the connection, the
nexus between Mr. Lockett and the cartridges and presumably the gun that was used to
fire those cartridges. That gun was never recovered. The gun that was found presumably
was on Mr. Fryman, and we’ve already had testimony that . . . the spent shell casings, did
not match up to the gun that was found underneath the automobile. [The expert] fired
bullets into a tank full of water and found that there was not a match.
              “So these photos, then, I think, are relevant to establish the nexus between
Mr. Lockett and what could be the firearm that was used to kill Mr. Fryman.
              “And so when weighing the probative value against the prejudicial effect
. . . I mean, if . . . this evidence [were to] be allowed in a petty theft case, that would be
one thing, but this is a murder case, and so where the jurors have actually seen the
moment where Mr. Fryman was shot. So I disagree, [defense counsel], with your
analysis with respect to the prejudicial effect outweighing the probative value. I think it
tips in the other direction. It’s not going to take a lot of time once we get the jury back,
and I don’t think it’s going to confuse the jurors.”
              After the court’s ruling, a firearms expert testified while the gun video was
played for the jury. The expert opined the gun in the video appeared to be a Glock 23
pistol, based on various observed design features and other indicia. Other testimony
further established a spent projectile recovered from Fryman’s body, and the spent shell
casings recovered from the crime scene, were consistent with a Glock 23 or a similar
firearm.
              After the video played, defense counsel told the court he heard “two or
three audible sighs coming from the jury box,” although counsel said it did not rise to the

                                               17
level of juror misconduct. The prosecutor confirmed she also heard “audible sighs but
that has been true throughout the trial.” The court declined to interview the jurors
because “asking them about their thoughts with respect to that piece of evidence puts us
in danger of intervening into the jury deliberation process.”
              During Lockett’s direct testimony, he admitted creating the gun video.
However, Lockett denied the gun in the video was the same one he used to shoot Fryman.
Lockett said he gave the Glock 23 handgun he used to shoot Fryman to a friend because
“it reminded me of what happened.”
              The trial court admonished the jurors:
              “During a trial, certain evidence was admitted for a limited purpose. You
may consider that evidence only for that purpose and for no other. [¶] The video of Mr.
Lockett holding a gun was admitted solely as circumstantial evidence that he may have
possessed a Glock gun when he shot Mr. Fryman.”


              3. Application and Analysis

              During the pretrial hearing, during jury selection, and during the trial, the
court repeatedly considered the relevancy of the gun video. The court also weighed the
probative value of the gun video against its prejudicial effect, as well as considering other
factors such as consumption of time. (See § 352.) The court took actions to limit the
potential prejudicial impact of the gun video by ordering the prosecution to eliminate the
background rap music, and by giving the appropriate limiting instruction to the jury. We
cannot say the court’s discretionary evidentiary ruling was arbitrary or capricious; rather,
the court appears to have thoughtfully weighed its decision according to the facts and the
law. Thus, we find no abuse of the court’s discretion.
              Lockett argues the gun video was “irrelevant because it had already been
well established that Lockett was the person who shot Fryman.” We disagree.



                                             18
              “‘Relevant evidence’ means evidence . . . having any tendency in reason to
prove or disprove any disputed fact that is of consequence to the determination of the
action.” (§ 210, italics added.) When evidence “is merely cumulative of other evidence”
then its probative value “is diminished.” (People v. Hendrix (2013) 214 Cal.App.4th 216,
244, italics added.) However, “so long as facts testified to by a party are not conclusively
established or admitted, they are open to further proof.” (Evans v. Industrial Acc. Com.
(1945) 71 Cal.App.2d 244, 248-249, italics added.)

              Here, the evidence showed Fryman was likely killed with a Glock 23
handgun, and the video tended to prove Lockett possessed a Glock 23 handgun. The
evidence was relevant because it had some “tendency in reason to prove” Lockett was the
person who killed Fryman. (See § 210.) At the point when the gun video was introduced
at trial, it had arguably already been well established that Lockett was, in fact, the person
who killed Fryman. But that fact does not alter the relevancy of the evidence. (See
§ 210.) It is also true the video was arguably cumulative of other evidence introduced by
the prosecution; therefore, the court may have chosen to exclude the evidence despite its
relevance. But the court determined the gun video was not unduly prejudicial, nor was
the probative value of the evidence outweighed by the consumption of time. (See § 352.)
              When reviewing a trial court’s rulings, we must always be mindful of the
standard of review, which in this case is for an abuse of discretion. It is plainly not the
role of an appellate court to second guess the discretionary rulings of a trial court. Again,
there is no indication that the trial court in this case reached its decision in an arbitrary or
capricious manner. Therefore, we must affirm its decision.
              Lockett argues the gun video “made him look like a thug and powerfully
undermined his claim of self-defense.” We disagree.
              Even if we were to find the court erred by admitting the video under section
352, we would not find the error to be prejudicial under any standard. (See Watson,
supra, 46 Cal.2d at p. 836 [defendant must show a reasonable probability the outcome of

                                               19
the proceeding would have been different in the absence of the error]; see also Chapman
v. California (1967) 386 U.S. 18, 23-24 (Chapman) [prosecution must show the error was
harmless beyond a reasonable doubt].)
              The gun video was only 19 seconds long, and it merely showed Lockett
holding a handgun while moving rhythmically. The videos of Lockett actually shooting
Fryman were unquestionably far more likely to have “made him look like a thug and
powerfully undermined his claim of self-defense.”
              Further, the surveillance videos as well as the other testimonial and
physical evidence supported a finding of murder by means of lying in wait, which
presumably was a wholesale rejection of Lockett’s claim of self-defense. (See People v.
Battle (2011) 198 Cal.App.4th 50, 75 [“if the jury found murder by lying in wait,
provocation was irrelevant”]; People v. Cruz (2008) 44 Cal.4th 636, 665 [“special
circumstance findings [negated] any possibility that defendant was prejudiced from the
failure to instruct on provocation/heat of passion or unreasonable self-defense theories”].)
              Lockett’s actions immediately after the shooting also belied his claim of
self-defense. Lockett shot Fryman four times as he lay on the ground, despite his
admission Fryman did not have a gun in his hand. Other evidence showed Lockett’s
conscious of guilt: he covered his face and ran away; he asked a person to put the
underlying police report on social media in order to expose his friend Pedrol as a “rat” for
speaking to Fryman’s mother about the shooting; and he tried to obtain a photo of a
friend wearing the same white sweatshirt he had worn the night of the shooting.
              In sum, we find the trial court did not abuse its discretion by admitting the
gun video. And in the alternative, even if we were to find evidentiary error, we would
not find the error to be prejudicial under any standard.




                                             20
C. Ineffective Assistance
               A criminal defendant has a right to effective assistance of counsel.
(Strickland v. Washington (1984) 466 U.S. 668, 685-686 (Strickland).) To establish a
violation of this right, a defendant must show: 1) counsel’s performance fell below an
objective standard of reasonableness under prevailing professional norms; and 2) this
resulted in prejudice to the defendant. (Id. at pp. 687-688, 691-692.)
               Under Strickland, a reviewing “court need not determine whether counsel’s
performance was deficient before examining the prejudice suffered by the defendant as a
result of the alleged deficiencies. . . . If it is easier to dispose of an ineffectiveness claim
on the ground of lack of sufficient prejudice . . . , that course should be followed.”
(Strickland, supra, 466 U.S. at p. 697.) Under the second prong, “the test for ‘prejudice’
is not solely one of outcome determination. Instead, the pertinent inquiry is ‘whether
counsel’s deficient performance renders the result of the trial unreliable or the proceeding
fundamentally unfair.’” (In re Avena (1996) 12 Cal.4th 694, 721-722.)
               Here, Lockett’s counsel moved to suppress the gun video on several
grounds. Nonetheless, Lockett argues ineffective assistance of counsel (IAC) because
counsel failed to argue “the search warrant application lacked probable cause to believe
that incriminating evidence would be found on the phone.”
               As recommended by the Supreme Court, we can dispose of Lockett’s IAC
claim based on a lack of sufficient prejudice. (See Strickland, supra, 466 U.S. at p. 670.)
That is, if we presume counsel was ineffective because he failed to move to suppress the
gun video on the grounds that the search warrant affidavit failed to establish probable
cause—and we further presume the gun video would have then been suppressed—it does
not matter because we have already concluded the admission of the gun video was not
arguably prejudicial. (See discussion regarding prejudice, infra.) Consequently, the
resulting admission of the gun video (due to counsel’s presumed deficient performance)



                                               21
could not have logically rendered “the trial unreliable or the proceeding fundamentally
unfair.’” (See In re Avena, supra, 12 Cal.4th at p. 721.)
              Thus, Lockett’s IAC claim is meritless because he has failed to show
prejudice under the second prong of the Strickland test.


D. Prosecutorial Misconduct

              We evaluate claims of prosecutorial misconduct under well-established
standards. “A prosecutor’s conduct violates the Fourteenth Amendment to the federal
Constitution when it infects the trial with such unfairness as to make the conviction a
denial of due process. Conduct by a prosecutor that does not render a criminal trial
fundamentally unfair is prosecutorial misconduct under state law only if it involves the
use of deceptive or reprehensible methods to attempt to persuade either the trial court or
the jury.” (People v. Morales (2001) 25 Cal.4th 34, 44.)
              Further, “‘when the claim focuses upon comments made by the prosecutor
before the jury, the question is whether there is a reasonable likelihood that the jury
construed or applied any of the complained-of remarks in an objectionable fashion.’”
(People v. Ochoa (1998) 19 Cal.4th 353, 427; People v. Booker (2011) 51 Cal.4th 141,
186 [prosecutorial misconduct does not cause prejudice under any standard of review
where evidence of guilt was overwhelming].)
              “‘A prosecutor is held to a standard higher than that imposed on other
attorneys because of the unique function he or she performs in representing the interests,
and in exercising the sovereign power, of the state.’” (People v. Hill (1998) 17 Cal.4th
800, 819-820.) However, “‘the term prosecutorial “misconduct” is somewhat of a
misnomer to the extent that it suggests a prosecutor must act with a culpable state of
mind. A more apt description of the transgression is prosecutorial error.’” (People v.
Centeno (2014) 60 Cal.4th 659, 666-667.)



                                             22
              “It is misconduct for a prosecutor to violate a court ruling by eliciting or
attempting to elicit inadmissible evidence in violation of a court order. [Citation.] It is
also misconduct for a prosecutor to make remarks in opening statements or closing
arguments that refer to evidence determined to be inadmissible in a previous ruling of the
trial court. Because we consider the effect of the prosecutor’s action on the defendant, a
determination of bad faith or wrongful intent by the prosecutor is not required for a
finding of prosecutorial misconduct.” (People v. Crew (2003) 31 Cal.4th 822, 839.)
              Generally, in order to raise an alleged error on appeal, the issue must have
first been raised in the trial court. (In re S.B. (2004) 32 Cal.4th 1287, 1293 & fn. 2.)
Specifically, a defendant forfeits a prosecutorial misconduct claim on appeal unless the
defendant objected to the alleged misconduct when it occurred, and further asked the
court to admonish the jury. (See People v. Ervine (2009) 47 Cal.4th 745, 806.)
              Lockett argues the prosecutor committed misconduct on three grounds:
1) by asking Lockett about prostitution and pimping during cross-examination; 2) by
appealing to the jury’s sympathy during closing argument; and 3) by pointing out Fryman
failed to call any witnesses to support his claim of self-defense. We agree with Lockett
on the first two grounds; however, we do not find these errors to be prejudicial
(separately or in the aggregate).


              1. The prosecutor committed misconduct by repeatedly asking Lockett
about prostitution and pimping in violation of the court’s ruling.
              Except as otherwise provided, “evidence of a person’s character or a trait of
his or her character (whether in the form of an opinion, evidence of reputation, or
evidence of specific instances of his or her conduct) is inadmissible when offered to
prove his or her conduct on a specified occasion.” (§ 1101, subd. (a).)
              A prosecutor “may not interrogate witnesses solely ‘for the purpose of
getting before the jury the facts inferred therein, together with the insinuations and


                                             23
suggestions they inevitably contained, rather than for the answers which might be
given.’” (People v. Wagner (1975) 13 Cal.3d 612, 619-620, superseded on other grounds
as stated in People v. Dalton (2019) 7 Cal.5th 166, 213.) A prosecutor also “may not,
under the guise of cross-examination, get before the jury what is tantamount to
devastating direct testimony.” (People v. Shipe (1975) 49 Cal.App.3d 343, 349.)
              “‘It is improper for a prosecutor to ask questions of a witness that suggest
facts harmful to a defendant, absent a good faith belief that such facts exist.’” (People v.
Bolden (2002) 29 Cal.4th 515, 562.) A good faith belief does not simply mean that the
prosecutor believes the suggested facts in his or her questions are true, but that the
prosecutor could, in fact, prove the facts if they are denied by the witness. (People v.
Blackington (1985) 167 Cal.App.3d 1216, 1221 [“‘It was improper to ask questions
which clearly suggested the existence of facts which would have been harmful to
defendant, in the absence of a good faith belief by the prosecutor that the questions would
be answered in the affirmative, or with a belief on his part that the facts could be proved,
and a purpose to prove them, if their existence should be denied’”].)
              During motions in limine, the prosecution sought to impeach Lockett with
his prior convictions and other evidence showing his criminal conduct, should he choose
to testify. The prosecutor proffered, “I could put up the prostitution ads that were on his
phone, or the text message of him trying to entice a woman to work for him. Or I could
simply present evidence, his own text messages where he says, ‘I’m a pimp,’ where those
are the words that he’s using.”
              After hearing further argument, the court denied the prosecutor’s motion:
“It’s going to be, essentially, too damning. That you’re going to be able to paint a picture
that Mr. Lockett is this evil person, engaged in human trafficking, selling drugs,
committing crimes of violence. And it may all be true. It may all be true. But what the
Court has to consider is then, what is the defendant being tried for?” The court
continued: “So . . . what I will allow is the possession of a firearm by a felon. You can

                                             24
show that with the picture. It doesn’t look like it’s going to take all that much time. It
. . . seems to the Court, consistent with the charge in this particular case. And it doesn’t
broaden the horizon with-respect to the activity that Mr. Lockett may or may not be
involved in. [¶] So I’ll allow that. The others -- we won’t.”
              During direct examination, Lockett testified he and Fryman were arguing
over a woman named Marvina. Without revisiting the trial court’s pretrial ruling, on
cross-examination, the prosecutor asked Lockett:
              “Q. What’s Marvina’s last name?
              “A. I don’t know.
              “Q. Is Marvina Jones --
              “A. I don’t know.
              “Q. Is Marvina Jones a prostitute?
              “A. Marvina’s not a prostitute.
              “Q. How do you know that?
              “A. Because when she messed with me, I never -- if she is, ma’am, I’m not
sure, but when she messed with me, it was never no prostitute, none of that. I never knew
nothing about none of that. Never seen that or nothing.
              “Q. We’re you arguing with Tyrone Fryman over a prostitute?
              “A. No.”


              The prosecutor later asked Lockett:
              “Q. Is [Fountain Alley] an area where a lot of prostitutes hang out?
              “ A. I don’t know.
              “Q. You don’t know?”


              The court sustained an objection that the question had been asked and
answered. The prosecutor continued:

                                             25
             “Q. You ever seen any prostitutes hanging out in Fountain Alley?
             “A. I’ve seen some down there walk by. [¶] . . . [¶]
             “Q. So when I asked you a moment ago, is this an area where prostitutes
hang out and you said you didn’t know, would you like to change that answer now and
say yes, you’ve seen a few prostitutes hanging out there?”


             The court sustained an argumentative objection. The prosecutor later
continued:
             “Q. Was Marvina prostituting herself in Fountain Alley?
             “A. No.
             “Q. Did this cause some tension between you and Tyrone?
             “A. Marvina did, but not the prostitutes, if that’s what you’re talking about.
             “Q. Did you ever know Tyrone to pimp out women?
             “A. No.”


             Later on, the prosecutor asked:
             “Q. And when he pulled that gun on you, did he say anything about
Marvina?
             “A. No.
             “Q. Did he say anything about you trying to steal one of his prostitutes?”


             The court sustained an objection that the question assumed facts not in
evidence. The prosecutor asked:
             “Q. Did you know any of Tyrone’s other girlfriends?
             “A. Yes.
             “Q. Were you back-dooring any of Tyrone’s other girlfriends?



                                           26
              “A. No, but I mean back-door can be, like, you take a pair of my pants, or
just, like, doing something without his knowledge.
              “Q. Or if you take another pimp’s prostitute, could that be back-dooring?”


                                                                                 4
              The court sustained a speculation objection and excused the jury. The
prosecutor explained that in the pretext call with Jackson, Pedrol said “the defendant and
the victim were fighting over a prostitute.” The prosecution further stated based on the
recorded jail calls, and the information from Lockett’s cell phone, there were multiple
indications he was a pimp. Based on Lockett’s direct testimony, the prosecutor said she
had checked a criminal database and there was a person by the unusual name of
“Marvina” in the database indicating she was “an underaged girl that was being pimped
out by a group called Money Gang.” The prosecutor said, “I think there is ample
evidence for me to explore an alternative to Defense’s theory that this was just a fight
over a romantic relationship, and to show that there was actually some financial
motivation to the defendant killing the victim.”
              The court said: “You can ask questions when you have a good faith basis
for asking the question. A name in a database, I don’t think, rises to that standard.” The
court further said “your good faith basis relies on a statement made by . . . Pedrol, who
we know is not going to testify, and we’ve told the jury that he’s not going to testify; so
he’s not available. He’s not available to impeach Mr. Lockett’s testimony. [¶] And so
under those circumstances, [prosecutor], I’m not going to allow you to continue to go
down this avenue of prostitution and Mr. Lockett’s possible involvement, Mr. Fryman’s
possible involvement . . . [and] the individual . . . identified as Marvina.”

4
 Lockett’s counsel never objected on the grounds of prosecutorial misconduct and
counsel never asked the court to admonish the jury, so this ground is forfeited for
purposes of appeal. Nevertheless, we shall address it on its merits. (See People v. Vega
(2015) 236 Cal.App.4th 484, 495 [an appellate court may address a forfeited issue to
forestall a related claim of ineffective assistance of counsel].)

                                              27
              After hearing further argument, and hearing recorded jail conversations, the
court said: “All right. Thank you. Court’s made its ruling. Neither one of these
conversations is coming in. And [prosecutor], this Court is asking you, accordingly,
quite frankly, to move off this pimping and prostituting subject and explore other issues
with Mr. Lockett. All right. Let’s call the jurors back.”
              During closing argument, the prosecutor questioned Fryman’s credibility,
arguing: “You don’t turn your back on a person during an argument if they’re
brandishing a gun.” The prosecutor further argued: “And then the statement to the
question, ‘Is Marvina a prostitute?’ ‘Not that I’m aware of’ is a really odd answer to that
question. So as jurors, you are left to ask, who do you believe? What should you believe
when you look at this evidence?”
              The trial court gave the jurors pattern instructions regarding “evidence,”
and what information they were allowed to consider in reaching their verdict:
              “You must decide what the facts are. It is up to all of you, and you alone to
decide what happened, based only on the evidence that has been presented to you in this
trial.” (CALCRIM No. 200.)
              “‘Evidence’ is the sworn testimony of witnesses, the exhibits admitted into
evidence, and anything else I told you to consider as evidence. [¶] Nothing that the
attorneys say is evidence. In their opening statements and closing arguments, the
attorneys discuss the case, but their remarks are not evidence. Their questions are not
evidence. Only the witnesses’ answers are evidence. The attorneys’ questions are
significant only if they helped you to understand the witnesses’ answers. Do not assume
that something is true just because one of the attorneys asked a question that suggested it
was true.” (CALCRIM No. 222.)
              In this case, the prosecutor repeatedly asked Lockett questions during
cross-examination about prostitution, despite the court’s pretrial ruling that forbade such
questions. These questions tended to suggest Lockett was a person of bad character,

                                             28
which was in violation of the Evidence Code. (See § 1101, subd. (a).) In short, the
questions regarding prostitution during the cross-examination of Lockett constituted
prosecutorial misconduct. The final comment about prostitution in the closing argument
further compounded the error.
              The prosecutor’s explanation that there was a “good faith” basis for the
questions was mistaken under the appropriate legal definition of “good faith.” That is,
the prosecutor did not establish there was admissible evidence to prove Lockett and
Fryman were involved in prostitution or that they were having a financial dispute
regarding a prostitute named Marvina. (See People v. Bolden, supra, 29 Cal.4th at p. 562
[“‘It is improper for a prosecutor to ask questions of a witness that suggest facts harmful
to a defendant, absent a good faith belief that such facts exist’”]; People v. Blackington,
supra, 167 Cal.App.3d at p. 1221 [good faith belief does not simply mean that the
prosecutor believes the suggested facts in his or her questions are true, but that the
prosecutor could, in fact, prove the facts if they are denied by the witness].)
              We now turn to the question of whether Lockett was prejudiced by the
prosecutor’s misconduct. (See People v. Arias (1996) 13 Cal.4th 92, 161 [when an
appellate court finds that prosecutorial misconduct occurred, reversal is not required
unless the defendant can show he suffered prejudice].)
              The prejudicial effect of prosecutorial misconduct is evaluated under
Chapman, to the extent federal constitutional rights are implicated; the prejudicial effect
is evaluated under Watson if only state law issues were involved. (People v. Adanandus
(2007) 157 Cal.App.4th 496, 514-515.) Federal constitutional rights are implicated if the
prosecutor’s conduct renders the trial so fundamentally unfair that due process is
violated. (People v. Gionis (1995) 9 Cal.4th 1196, 1214-1215.) State rights are
implicated if the prosecutor uses “‘“‘deceptive or reprehensible methods to attempt to
persuade either the court or the jury.’”’” (Ibid.) “One such means is ‘eliciting or



                                             29
attempting to elicit inadmissible evidence’ in defiance of a court order.” (People v.
Wallace (2008) 44 Cal.4th 1032, 1070-1071.)
              Here, we find that even though prosecutor’s questioning about the topic of
prostitution constituted misconduct because the prosecutor was attempting to elicit
evidence in defiance of the court’s order, the prosecutor’s misconduct did not render the
trial so fundamentally unfair that it triggered the Chapman standard. Nor do we find it is
reasonably probable that a more favorable result to Lockett would have been reached
absent the prosecutor’s misconduct under Watson.
              Given the overwhelming evidence of Lockett’s guilt, the surveillance
videos and other evidence that belied Lockett’s claim of self-defense, and the instructions
that the jurors were not to treat the prosecutor’s questions or arguments as evidence, we
find this ground of prosecutorial misconduct did not result in prejudice.


              2. The prosecutor committed misconduct by appealing to the jurors’
sympathy for Fryman and his family during closing argument.
              It is well settled that “an appeal for sympathy for the victim is out of place
during an objective determination of guilt.” (People v. Stansbury (1993) 4 Cal.4th 1017,
1057, reversed on another ground in Stansbury v. California (1994) 511 U.S. 318.) “‘It
is, of course, improper to make arguments to the jury that give it the impression that
“emotion may reign over reason,” and to present “irrelevant information or inflammatory
rhetoric that diverts the jury’s attention from its proper role, or invites an irrational,
purely subjective response.”’” (People v. Redd (2010) 48 Cal.4th 691, 742-743.)
              During closing argument, after showing the jury Fryman’s autopsy photos,
the prosecutor said: “But one thing I’m going to ask you to do is not just remember
Tyrone Fryman as a person in the morgue on an autopsy table. I’m going to ask you to
remember that he was a real person, that he was only 24 years old when he died. You
can’t get a lot of living up to age 24. He had a family – ” Lockett’s counsel objected; the

                                               30
court overruled the objection. The prosecutor continued: “-- that cared about him. He
had a mother who misses him, so much so --”
              Lockett’s counsel objected again: “I would object, your honor. May we
approach?” The court replied: “No. I’m going to sustain it. I didn’t mind the first
question -- or the first statements were fine. I think now we ought to move on,
[prosecutor].” The prosecutor continued: “So much so that she cooperated with the
police, she just wanted justice in this case. As soon as she knew who it was who shot her
son, she was with the police the same day he died, trying to give them as much
information as possible so that she could get justice for Tyrone.”
              After the prosecutor continued closing argument until a break, there was a
discussion outside of the jury’s presence. Lockett’s counsel argued: “I did not want to
make a speaking objection or further interrupt Counsel’s argument, but I objected at a
point where she was talking about Mr. Fryman, about his youth, about how you can’t get
a lot of living into that small number of years, talking about, then, his mother. She ended
that part about the mother cooperating with law enforcement to get justice for Mr.
Fryman. I think all of those comments were improper appeals to the jury. They were
appeals for sympathy, and I think they were improper, and that was the reason for my
objection. And I would request that the Court instruct the jury again that they’re not to
take sympathy into consideration.”
              After hearing further argument from the parties, the trial court read the
following admonition to the jury: “This morning, near the end of the morning’s session,
there were a couple of objections to the prosecutor’s argument. The Court overruled the
first objection, and then with respect to the second objection, I asked [the prosecutor] to
move on, which was tantamount to sustaining the objection. [¶] I want to just -- the
second objection. I want to just read a portion of the first instruction that I read to you
this morning in the third paragraph, it is noted, ‘Do not let bias, sympathy, prejudice, or
public opinion influence your decision. Bias includes, but is not limited to, bias for or

                                              31
against the witnesses, attorneys, defendants, or alleged victims based on disability,
gender, nationality, national origin, race, ethnicity, religion, gender identity, sexual
orientation, age, or socioeconomic status.’ Thank you.” The prosecutor then continued
with her closing argument.
              The prosecutor’s statement that Fryman’s mother cooperated with the
police immediately upon her son’s death was a fair comment on the evidence. The
argument tended to bolster Jackson’s credibility. However, the prosecutor’s argument
that Fryman could not “get a lot of living” at the age of 24, and that his mother “cared”
about him and “misses” him were plainly appeals to the jurors’ sense of sympathy.
              However, we do not find that those two very brief appeals to the jurors’
sympathies constituted prejudice under either the federal or state standards. Further, the
court immediately gave the jury an admonition, which we presume the jury listened to
and followed. (See People v. Dickey (2005) 35 Cal.4th 884, 914 [“We presume the jury
heeded the admonition and that any error was cured”].)


              3. The prosecutor did not commit misconduct during closing argument by
pointing out the absence of logical witness to support Lockett’s claim of self-defense.
              Under the Fifth Amendment to the United States Constitution: “No person
shall be . . . compelled in any criminal case to be a witness against himself.” And as a
corollary to that rule, the United States Supreme Court has held that it is reversible error
for a prosecutor to comment on a criminal defendant’s failure to testify at trial. (Griffin v.
California (1965) 380 U.S. 609, 612-613.) Further, it is prosecutorial misconduct for a
prosecutor to make an argument that “could reasonably be interpreted as suggesting to
the jury she did not have the burden of proving every element of the crimes charged
beyond a reasonable doubt.” (People v. Hill (1998) 17 Cal.4th 800, 831-832.)
              However, a prosecutor does not commit misconduct by highlighting a
defendant’s failure to call logical witnesses: “It is now well established that although

                                              32
Griffin prohibits reference to a defendant’s failure to take the stand in his own defense,
that rule ‘does not extend to comments on the state of the evidence or on the failure of the
defense to introduce material evidence or to call logical witnesses.’” (People v. Vargas
(1973) 9 Cal.3d 470, 475-476.)
              Prior to closing arguments, the court instructed the jury: “If you find that
Tyrone Fryman threatened or harmed the defendant in the past, you may consider that
information in deciding whether the defendant’s conduct and beliefs were reasonable.”
              Lockett’s counsel argued during closing argument: “So take this
reasonable person, put them at the mouth of Fountain Alley, about 11:30, close to
midnight, the night before Halloween, in an argument with Tyrone Fryman. Mr. Fryman
threatens to kill him, lifts up his shirt to reveal that gun in his waistband. Consider that
the reasonable person knows that he had been threatened by Mr. Fryman about a week
before when Mr. Fryman pulled a gun on him then.”
              During rebuttal closing argument, the prosecutor argued: “Well, according
to the defendant, when Tyrone Fryman pulled a gun on him a week ago, there [was] a
group of people watching. You didn’t hear from any of those people. They didn’t call
anyone as a witness to support the defendant’s story. This is solely his word. [¶] In that
self-defense instruction, you can consider the fact that Tyrone Fryman pulled a gun on
the defendant to [sic] his state of mind, but you have to first accept that statement, if you
believe it in the first place. The Defense could have proven that up through other
witnesses, or at least shown us something to support that contention, aside from the
defendant’s statement. Personal – ”
              Defense counsel objected on the ground that the argument: “Shifts the
burden.” The court overruled the objection: “Prosecution can argue state of evidence.”
              The prosecutor then continued: “As jurors, you can consider the Defense’s
failure to call logical witnesses. Now, if the defendant claims that Tyrone Fryman pulled
a gun on him one week earlier and there were witnesses to this event, the fact that he

                                              33
didn’t bring anyone to court to support that statement is something that you may consider
that maybe he’s not telling the truth, maybe it didn’t happen. Would it stand to reason
that it didn’t happen, [because] the defendant’s hanging out with [Fryman] a week later?
You can consider failure to call logical witnesses.”
              The court instructed the jury: “Neither side is required to call all witnesses
who may have information about the case or to produce all physical evidence that might
be relevant.” (CALCRIM No. 300.)
              Here, during his testimony, Lockett testified Fryman threatened to kill him
a week prior to the shooting. Lockett specifically testified this threat occurred in front of
other people. Therefore, it was permissible for the prosecutor to argue Lockett’s
testimony was likely a fabrication because Lockett failed to call any witnesses that may
have witnessed the claimed threat and/or corroborated Lockett’s account. In short, the
prosecutor’s argument in this regard did not constitute misconduct.


E. Cumulative Error
              Lockett contends the cumulative effect of the alleged evidentiary and
prosecutorial errors compels reversal of his murder conviction. We disagree.
              “In theory, the aggregate prejudice from several different errors occurring
at trial could require reversal even if no single error was prejudicial by itself.” (In re
Reno (2012) 55 Cal.4th 428, 483, superseded by statute on other grounds as stated in In
re Friend (2021) 11 Cal.5th 720, 728.) However, the rejection of each of a defendant’s
individual claims “cannot logically be used to support a cumulative error claim [where]
we have already found there was no error to cumulate.” (Ibid.)
              Here, there were two grounds on which we found prosecutorial misconduct;
however, we concluded no prejudice resulted. Again, given the overwhelming evidence
of Lockett’s guilt, the aggregate prejudice of these two errors also does not lead us to



                                              34
conclude Lockett was denied a fair trial. (See People v. McNally (2015) 236 Cal.App.4th
1419, 1433 [“Appellant was entitled to a fair trial not a perfect one”].)


F. Resentencing
              Lockett asks for a remand so the trial court can consider whether to dismiss
the firearm sentencing enhancement. We will make that order.
              The version of Penal Code section 12022.53 in effect at the time of
Lockett’s sentencing did not permit the trial court to exercise its discretion to strike or
dismiss the firearm enhancement. But since then, the statute has been amended. The law
now reads: “The court may, in the interest of justice pursuant to Section 1385 and at the
time of sentencing, strike or dismiss an enhancement otherwise required to be imposed by
this section. The authority provided by this subdivision applies to any resentencing that
may occur pursuant to any other law.” (Pen. Code, § 12022.53, subd. (h).)
              Here, the trial court imposed a mandatory 25-year firearm enhancement.
The Attorney General concedes the newly amended statute applies because it has the
potential to lessen the punishment and Lockett’s case is not yet final. (See People v.
Francis (1969) 71 Cal.2d 66, 69-70; In re Estrada (1965) 63 Cal.2d 740.) We agree.
The court will have an opportunity to exercise its discretion on remand.




                                              35
                                            III
                                     DISPOSITION
              The matter is remanded with directions to the trial court to conduct a new
sentencing hearing to consider the firearm sentencing enhancement as discussed. In all
other respects, the judgment is affirmed.



                                                  MOORE, ACTING P. J.

WE CONCUR:



FYBEL, J.



ZELON, J.*




*Retired Justice of the Court of Appeal, Second Appellate District, Division Seven,
assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                            36